Citation Nr: 9915250	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
August 1995, when he was discharged on account of disability.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1998.  At that time, the Board 
rendered decisions on the issues of entitlement to service 
connection for tinnitus and entitlement to an increased 
rating for residuals of a left hip injury, in addition to the 
issue reflected on the title page of this remand.  The 
veteran perfected a timely appeal of the February 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  By order dated in September 
1998, the Court dismissed the appeal as to the issue of 
entitlement to service connection for tinnitus and 
entitlement to an increased rating for residuals of a left 
hip injury, and vacated the Board's decision as to the issue 
of entitlement to an increased rating for a low back 
disability, in accordance with a Joint Motion for Remand, 
filed by both parties in the case.  The Court did not retain 
jurisdiction over the matter.


REMAND

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Because the veteran has perfected an appeal as 
to the assignment of the initial rating assigned to his low 
back disability following the initial award of service 
connection for a low back disability, the RO and the Board 
are required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the Court vacated that portion of the Board's 
previous decision pertaining to the disability rating 
assigned to the veteran's low back disability because of 
several defects in the Board's decision.  An analysis and 
explanation pertaining to the effect of weakened movement, 
excess fatigability, incoordination, or pain on movement 
resulting from the service-connected low back disability upon 
the veteran's level of impairment is required by the Court.  
Further explanation as to whether the veteran's low back 
symptomatology results in moderate or severe limitation of 
motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 is required as well.  In the joint motion for 
remand, both parties made reference to various precedential 
Court cases, including Douglas v. Derwinski, 2 Vet. App. 435 
(1992) (en banc); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Arnesen v. Brown, 8 Vet. App. 432 (1995); and Johnson v. 
Brown, 9 Vet. App. 7 (1996).

According to the report of a December 1995 VA neurological 
examination, the veteran received chiropractic treatment for 
four months.  No additional information regarding this 
treatment was provided.  If such chiropractic treatment was 
provided after the veteran's discharge from service, records 
reflecting the treatment should be obtained.  Any other post-
service treatment for low back complaints should be obtained 
as well.  The VA has a statutory duty to assist the veteran 
in the development of all well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  The duty to assist includes obtaining copies of 
all records under the control of the VA.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Full compliance with the 
duty to assist also includes VA's assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

A review of the medical evidence of record reveals that three 
VA examinations were conducted in December 1995.  A general 
medical examination was performed by a medical doctor; a 
neurological examination was performed by a neurologist.  
However, an orthopedic examination was performed by a 
physician's assistant.  In evaluating complex medical issues 
such as the level of impairment arising from a service-
connected low back disability, it is desirable for 
adjudicators to be able to rely upon fully-informed medical 
evidence.  Furthermore, to constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, a remand is 
in order to ensure adjudicators are able to review a 
contemporaneous report by a fully-qualified medical doctor.  

The veteran's low back disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The sole criterion provided under Code 5292 is 
limitation of lumbar spine motion.  A 20 percent disability 
rating is provided for moderate limitation of lumbar spine 
motion, while a 40 percent disability rating is provided for 
severe limitation of lumbar spine motion.  Consideration of 
factors wholly outside the schedular rating criteria would 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  However, the Court has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The RO and the Board 
have a special obligation to provide a statement of reasons 
or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The provisions 
of 38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In rating service-connected disability, the provisions of 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  In this case, although they were provided with 
the veteran's claims file, it is unclear whether the 
examiners who previously examined the veteran actually 
reviewed the service medical records pertaining to the 
veteran's original back and hip injuries.  [Since the medical 
evidence indicates the veteran's low back pain is secondary 
to his left hip disability, the history of both injuries is 
pertinent to understanding and rating the low back 
disability.]  Therefore, for accuracy in rating, it is 
essential that the veteran's current symptomatology be 
medically correlated with the original low back and hip 
injuries.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both private and VA, including the 
chiropractor mentioned in the December 
1995 VA neurological examination report, 
who have treated the veteran for low back 
complaints since his discharge from 
service.  After securing any necessary 
release(s), the RO should obtain records 
reflecting such treatment for inclusion 
in the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination by a physician who 
is a specialist in an appropriate field 
of medicine to evaluate the veteran's low 
back symptomatology and all impairment 
resulting therefrom.  The claims folder, 
including all records obtained pursuant 
to the above request, must be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests or studies, including range of 
motion studies and X-ray studies, as well 
as any others deemed helpful by the 
examiner, should be conducted in 
conjunction with the examination.  The 
examiner should review the veteran's 
service medical records and post-service 
medical records for an understanding of 
the original left hip and low back 
injuries he sustained in service.  The 
examiner is requested to fully describe 
all current impairment found and the 
functional limitations resulting from the 
injuries, identifying all symptomatology 
in detail, and identifying precisely 
which current symptomatology is related 
to the inservice injuries.  In accordance 
with DeLuca, supra, the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use.  The 
examination report should also discuss 
any functional limitation arising from 
low back strain, if currently identified, 
and low back pain.  If feasible, the 
examiner is requested to express 
additional functional limitation due to 
weakened movement, excess fatigability, 
incoordination, and painful motion, in 
terms of additional degrees of limitation 
of motion.  The complete rationale for 
all opinions expressed should be fully 
explained.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand, including 
all of the requested opinions and 
findings.  If not, the report should be 
returned to the examiner for corrective 
action.  Thereafter, the RO should review 
the veteran's claim for an increased 
evaluation for his low back disability, 
with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and the 
holding in DeLuca.  Impairment related to 
the service-connected disability should 
be rated under appropriate Diagnostic 
Codes, with attention given to the 
avoidance of pyramiding, as described in 
38 C.F.R. § 4.14.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


